                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:10-C\T-172-BO

 WILLIAM C. MANN,                                )
                                                 )
                Plaintiff,                       )
                                                 )                      ORDER
        V.                                       )
                                                 )
 M. DALE SWIGGETT,                               )
                                                 )
                Defendant.                       )



       This matter is before the clerk on judgment debtor M. Dale Swiggett's motion to claim

exempt property [DE-196].

       The judgment debtor filed the motion on April 7, 2021 and counsel for the judgment

creditor was served by a notice of electronic filing that day. A judgment creditor has 10 days from

being served with a motion to claim exempt property to file an objection to a judgment debtor's

schedule of exemptions. See N.C. Gen. Stat. § 1C-1603( e)(5). In this case, the judgment creditor

did not file any timely objections.

       Given the lack of objection to the motion and pursuant to N.C. Gen. Stat§ lC-1603, the

motion to set aside property as exempt is GRANTED, and the property listed by M. Dale Swiggett

in the motion [DE-196] is hereby designated as exempt property to the extent and at the monetary

amounts allowed by law.

       SO ORDERED. This the _lfL_ day of June, 2021.


                                                            ,Afi?~
                                                            Peter A. Moore, Jr.
                                                            Clerk of Court




         Case 5:10-cv-00172-BO Document 197 Filed 06/14/21 Page 1 of 1
